CONFIDENTIAL TREATMENT REQUESTED

 

AMENDMENT # 2

TO

MASTER SERVICES AGREEMENT

This Amendment (“Amendment”) effective as of August 23rd, 2012 (“Amendment
Effective Date”) is between Synacor, Inc. (“Synacor”) and Qwest Corporation
(“Client”) under which the parties hereto mutually agree to modify and amend the
Amended and Restated Master Services Agreement, dated January 1, 2012 (including
the exhibits, schedules and amendments thereto, the “Agreement”). All terms
defined herein shall be applicable solely to this Amendment. Any capitalized
terms used herein, which are defined in the Agreement and not otherwise defined
herein, shall have the meanings ascribed to them in the Agreement.

Therefore, in consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.0 Schedule N: Attached hereto is Schedule N to the Agreement.

 

2.0 Scope of Amendment: This Amendment supersedes all proposals, oral or
written, all negotiations, conversations, or discussions between or among
parties relating to the subject matter of this Amendment and all past dealing or
industry custom. This Amendment shall be integrated in and form part of the
Agreement upon execution. All terms and conditions of the Agreement shall remain
unchanged except as expressly modified in this Amendment; and the terms of the
Agreement, as modified by this Amendment, are hereby ratified and confirmed.
Where the terms of the Agreement conflict with those of this Amendment, however,
the terms of this Amendment shall control. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date.

 

SYNACOR, INC.     QWEST CORPORATION By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

SCHEDULE N

TO

MASTER SERVICES AGREEMENT

The following are the terms and conditions upon which Synacor will provide
Client the TV Everywhere Services.

 

  1. Definitions.

 

  (a) “Active User” means a customer of Client that, within a given calendar
month, is either (i) authenticated by Synacor as an Entitled User on a
Programmer’s Property, or (ii) authenticated by Synacor as an Entitled User on
the Client Branded Portal and, pursuant to such authentication, clicks on
Programmer Content.

 

  (b) “CDN” means content delivery network.

 

  (c) “Channel” means an online counterpart to a single television channel. For
example: ESPN1 and ESPN2 are each single television channels, and all Programmer
Content associated with such television channels that is to be provided online
shall be considered a Channel. Any given Programmer may own the rights to
Programmer Content on a number of Channels.

 

  (d) “Client Branded Portal” means the web portal provided by Synacor pursuant
to the Agreement.

 

  (e) “Entitled User” means a residential video subscriber that, based on data
provided by Client to Synacor, is authorized to receive the relevant Programmer
Content.

 

  (f) “GUID” means a globally unique identifier

 

  (g) “Programmer” means a provider of Programmer Content.

 

  (h) “Programmer Content” means television video programming accessible online
only by authenticated users, and any logos, trademarks, service marks, meta
data, or other materials owned and/or made available by a Programmer.

 

  (i) “Programmer Launch Date” shall have the meaning set forth in Section 3 of
this Schedule N.

 

  (j) “Programmer Property” means any mutually agreed digital device,
application, or technology provided by a given Programmer on which end users
will be able to authenticate as an Entitled User through the TV Everywhere
Service pursuant to this Schedule N, which may include Programmer’s website,
smart phone or tablet application, Smart TV, or other mutually agreed upon
device, application, or technology provided by Programmer.

 

  (k) “SES” means the Synacor Entitlement System that is a modular mediation
platform.

 

  (l) “Transition Period” shall have the meaning set forth in Section 7(f) of
this Schedule N.

 

  (m) “Transition Services” shall have the meaning set forth in Section 7(f) of
this Schedule N.

 

  (n) “TV Everywhere Service(s)” shall have the meaning set forth in Section 2
of this Schedule N.

 

  2.

TV Everywhere Service – Client desires to provide a subset or all of its
subscribers the opportunity to consume Programmer Content online pursuant to the
subscriber’s agreement with Client and Client’s agreement with the applicable
Programmers, and to define the criteria by which such consumption will be made
available to its subscribers. Synacor will provide an authentication and
entitlement service whereby the criteria of eligibility for subscribers will be
determined from data provided by Client to Synacor combined with data received
by Synacor from Programmers. Such determination will then be communicated as
appropriate to enable subscribers to consume relevant associated Programmer
Content.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  Subject to the terms and conditions of the Agreement, Synacor shall provide
its authentication and entitlement service and other related services as
described in Schedule N(1) attached hereto (the “TV Everywhere Services”). [*]

 

  3. Determination of Programmer launch dates – The parties shall work together
to determine target dates for the TV Everywhere Services to first become
operational with regard to each Programmer (the “Programmer Launch Date”) on the
Client Branded Portal and/or the Programmer’s Properties. Client agrees not to
commit to a Programmer Launch Date for any Channel with any Programmer without
Synacor’s input and agreement.

 

  4. Additional Services – Upon mutual agreement of the parties, Synacor will
provide additional services relating to the delivery of Programmer Content
(e.g., hosting, storage, bandwidth, encoding, transcoding, DRM, and CDN
services). In such event, the Client and Synacor will negotiate in good faith
any costs and fees associated therewith.

 

  5. Limitations –

 

  (a) Client acknowledges and agrees that Synacor will not be responsible for,
nor liable in connection with (a) the quality, or substance of Programmer
Content; (b) Client’s or any Programmer’s negligence, acts or omissions;
(c) communications or technical failures outside of Synacor’s facilities, unless
caused by Synacor; (d) availability of Programmer Content not hosted by Synacor;
(e) incorrect data provided by Client or a Programmer; or (f) any issue outside
of Synacor’s control.

 

  (b) Client acknowledges and agrees that integration of Programmer Content from
certain Programmers may require such Programmer’s prior consent, and Client
shall be responsible for obtaining such consent. Synacor shall not be liable for
any delays resulting from failure of a Programmer to provide such consent.

 

  (c) Client acknowledges and agrees that the TV Everywhere Service, and the fee
associated therewith (if applicable), does not include Synacor providing access
to content on the Client Branded Portal that is not television based video. Any
other video, premium, or other content that the Client would like Synacor to
include on the portal will be governed by the rest of the Agreement or a
separate amendment as necessary, and may be subject to a separate fee as
mutually agreed by the parties.

 

  6. Client responsibilities:

 

  (a) Client Cooperation - Client agrees to provide Synacor reasonable
cooperation, assistance, information and access related to integrating each of
the Programmers and throughout the Term of this Schedule N, and that failure to
do so may negatively impact Synacor’s provision of the TV Everywhere Service. In
such event, Synacor shall be excused from such performance to the extent
Client’s unreasonable action or omission or those of Client subcontractors or
agents has solely caused a delay in or otherwise prevented Synacor’s performance
hereunder.

 

  (b) Provision of Programmer Content - Client will ensure that the Programmer
makes available or, as appropriate, provides all Programmer Content and all
related players and other third party products or services (including updates
thereto and maintenance thereof) necessary to display the Programmer Content as
contemplated by this Schedule N.

 

  (c)

Rights to Programmers’ Content - Client shall ensure that it has all rights and
licenses necessary from all Programmers with which it wishes Synacor to
integrate its SES (a) to allow Synacor to perform its obligations under this
Schedule N, (b) to allow Client’s subscribers to access, view, or consume such
Programmer’s Content on Client’s website(s), and if agreed between Client and
Programmer, then on Programmer’s Properties, (c) to utilize or allow Synacor to
utilize all embedded players and other third party products or services
necessary to display the Programmer Content as contemplated by this Schedule N,
and (d) to allow Synacor to display Programmer trademarks,

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  service marks, or other logos for the purpose of providing the TV Everywhere
Services. Client hereby grants Synacor such rights and licenses as necessary for
Synacor to perform its obligations hereunder. Although Synacor is not obligated
to begin integration of the TV Everywhere Service related to any Programmer with
whom Client does not yet have an agreement in place granting Client the rights
set forth above, Synacor agrees to work cooperatively with Client in an effort
to achieve mutually agreeable time lines for integration and launch. If at any
time during the Term of the Agreement, such rights or licenses terminate or are
modified in any way that affects the Services provided hereunder; Client will
provide Synacor written notice thereof within no more than [*] after Client
becomes aware of such termination or modification. If the termination or
modification will be effective in less than [*] from the date Client becomes
aware thereof, Client will provide notice to Synacor immediately upon its
awareness thereof. In the event such rights or licenses are terminated, Client
will promptly modify its backend systems to disallow Client’s subscribers from
accessing, viewing or consuming Programmer’s Content on Client’s website and
such Programmer’s Properties using the SES. If such rights or licenses are
modified, Client will make the necessary changes to comply with such
modification.

 

  (d) TV Everywhere Data - Client understands and agrees that the authorization
that occurs through the TV Everywhere Services is based on Client’s data that
identifies which end users are authorized to access certain Programmer Content
online because of their subscription to the relevant television channel or
otherwise. Client will ensure that it accurately maintains its data with regard
thereto, provides Synacor continuous access to such data, and will not, at any
time, permit access to the Programmer Content to any end users who are not
entitled to such access. Synacor agrees that such data is owned by Client, and
Synacor shall only have the right to use such data to fulfill its obligations
under this Schedule N and the Agreement. Client shall also ensure that each
Programmer provides Synacor the necessary Programmer Content, data and
assistance to perform the integration with such Programmer, and that the data
provided by each Programmer is accurate.

 

  (e) Compliance with Programmer Requirements - Programmers may from time to
time, require Synacor to pass through to Client certain requirements in order to
allow the integration of such Programmer’s Content with the SES. To the extent a
Programmer has specified any such requirements to Synacor, Synacor will provide
Client a separate attachment to this Schedule N specifying such Programmer
requirements. If Client wishes to allow its end users access to such Programmer
Content online, such attachment will be executed by the parties and become a
part of this Schedule N.

 

  (f) Test Accounts - Client will, upon Synacor’s request, supply test accounts
to enable Synacor to effectively test (in test and production environments) all
software releases related to the TV Everywhere Services. The number of test
accounts provided and the specific attributes of these accounts will be
determined in Synacor’s reasonable discretion by the overall functionality that
must be tested. These accounts are to be maintained by Client throughout the
Term for the testing of regular software releases and monitoring of the product
functionality in the live environment. As account profiles change and
functionality is added, Client will provide additional test accounts or modify
existing test accounts as reasonably requested by Synacor. Client understands
and agrees that without the test accounts, Synacor is not able to properly test
and monitor the proper functioning of the software underlying the TV Everywhere
Services and Client’s specific implementation thereof.

 

  7. TV Everywhere Services Term, Removal of Programmers, and Transition upon
Termination.

 

  (a) TV Everywhere Services Term – Subject to clause (b) below, the term for TV
Everywhere Services shall commence as of the Amendment Effective Date and shall
continue thereafter in full force and effect [*].

 

  (b) [*].

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

 

  (c) Client’s Request to Remove Individual Programmers - Except with regard to
termination of Client’s rights in Programmer Content which is addressed in
Section 6(c), Client shall have the right to request that Synacor disable the
Client’s integration of the SES with a given Programmer or Channel upon thirty
(30) days notice to Synacor.

 

  (d) Synacor’s Right to Remove Individual Programmers - Synacor shall have the
right to disable any integration with any Programmer’s Content upon prior notice
to Client: (i) if Synacor reasonably believes the distribution of such Content
would result in the violation of third party intellectual property rights;
(ii) in the event a Programmer ceases to produce or distribute such Content,
(iii) if an agreement between Synacor and a Programmer, that gave Synacor the
right to integrate with any Programmer’s Content, expires or terminates; [*]
(iv) if the Programmer Content or the integration is causing the SES Platform or
the TV Everywhere Services to malfunction, (v) the Programmer Content does not
display properly (unless such issue is caused by Synacor), or (vi) if Synacor’s
right to integrate such Programmer Content otherwise ceases. In each case,
Synacor will give Client as much notice as is reasonably practical in such
circumstances and, if the circumstances allow, will work with Client in good
faith to resolve issues prior to disabling any integration.

 

  (e) Limited Termination Right - If Synacor through no fault of Client is
unable or unwilling to (i) integrate a particular Programmer for which Client
has requested TV Everywhere Services, or (ii) develop the SES to authenticate
and authorize users for the purpose of TV Everywhere to view Programmer Content
within other Client applications and/or on other Client web sites (provided that
for any non-standard integration, such development may be subject to a
reasonable, mutually agreed upon fee), then within thirty (30) days after
Synacor has so notified Client or 90 days after Client has requested such
development, whichever is earlier, Client shall have the right to terminate this
Amendment by delivering written notice thereof to Synacor. Such termination will
become effective thirty (30) days after Synacor’s receipt of the termination
notice.

 

  (f) Transition Services - Upon the expiration or termination of this Amendment
for any reason other than Client’s breach or if Synacor removes a Programmer
pursuant to Section 7(d), Client shall have the right, at its option, to require
that Synacor continue providing the TV Everywhere Services, in whole or in part
(the “Transition Services”) for a period not to exceed [*] from the date of such
expiration or termination in order that Client may achieve an orderly transition
of such Services to another vendor (the “Transition Period”). The terms and
conditions upon which Synacor shall provide such Transition Services, shall be
the same terms and conditions as shall have been in effect on the day preceding
the date of such expiration or termination; provided, however, that in the event
that Synacor terminated the TV Everywhere Services or the Agreement for cause
due to Client’s failure to pay any amounts due and owing to Synacor, then Client
shall be required to pay any outstanding amounts prior to Synacor providing such
Transition Services unless such amounts are in dispute, in which case Client
shall be required to place all outstanding amounts in escrow with an independent
third party pending resolution of such dispute.

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

 

  8. [*].

 

  9. Press Release – The parties agree to put out a press release related to the
relationship established hereunder within [*] after the launch of the first
Programmer, pending approval from Client’s corporate communications of the final
language of the press release.

 

  10. TV Everywhere Indemnities - Client shall indemnify, defend and hold
Synacor harmless from and against any and all costs, damages, expenses and other
losses, including reasonable attorney’s fees suffered or incurred by Synacor
relating to any third party claim arising out of or relating to (a) any claim
that any Programmer Content infringes the intellectual property rights of any
third party, (b) any claim that any Programmer Content is defamatory, obscene or
unlawful, (c) violation of Client’s obligations under Section 6(c) of this
Schedule N, (d) the inaccuracy of any of the Client-provided data related to the
TV Everywhere Services, (e) Synacor’s disabling of an integration with any given
Programmer at Client’s request, or (f) any representation, warranty or offer
concerning the TV Everywhere Services made by Client or by an employee, agent or
authorized representative of Client to any user, Programmer, or other third
party that is not in accordance with this Schedule N.

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

SCHEDULE N(1)

OF THE

SYNACOR MASTER SERVICES AGREEMENT

TV EVERYWHERE SERVICES DESCRIPTION

The following is a description of the TV Everywhere Service as it will be
initially provided to Client. Synacor may update the processes, procedures,
tools or technologies it uses from time to time, but the fundamental nature of
the TV Everywhere Service will remain consistent unless mutually agreed by the
parties.

 

1. TV Everywhere System Overview: Synacor shall provide to Client under the
terms and conditions of the Agreement, the TV Everywhere Services utilizing the
SES. The SES performs the following functions:

 

  •  

Act as identity provider (IdP) to Programmer Properties and other service
providers (SPs) authenticating users [*] provided to users by Client.

 

  •  

Provide a login page as described in Section 2 below to support the above,
branded as desired by the Client and in agreement with Programmers

 

  •  

Answer authorization queries regarding content and services to which an
authenticated user is entitled based on their current active subscription with
Client.

 

  •  

Provide to Programmers designated by Client authentication and authorization
information related to both [*] as needed and as possible given the [*].

 

  •  

Integrate with Client backend systems for both [*].

 

  •  

Provide additional user data to Programmers, such as parental control settings,
as authorized by Client.

 

  •  

Cache data from the Client systems as desired by Client to reduce load on Client
backend systems.

 

  •  

Provide a rules engine to support additional flexibility in the authorization
communication between Client and Programmers.

 

  •  

Provide via the Client Branded Portal and other delivery mechanisms a user
interface to display[*] as provided by Programmer or other content providers,
and enable appropriately authenticated and authorized users to find and view
Programmer Content.

 

  •  

Ingest metadata to support the User experience on the Client Branded Portal, and
availability of such data via APIs as needed by Client.

 

  •  

[*].

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

 

2. Integration of the SES Platform with Programmer’s Properties:

Synacor will integrate the Programmers’ Properties into the Synacor identity
federation such that when the Programmer initiates a request utilizing SAML or
other secure authentication and authorization integration technologies and
protocols, the Client login page will appear in an iframe on the Programmer web
page. Such login page will be branded as agreed upon between the Client and
Programmer, including possible co-branding with Client’s logo and Programmer
logo. The user will enter his/her credentials into such login page, and the SES
platform will communicate with Client’s backend systems to verify the
credentials.

Upon successful login, the SES platform generates a Secure response and
redirects the user (from within the iframe) to the requesting Programmer
Property. The Programmer Property receives the secure response with a success
status and a GUID for the user. The Programmer Property can then use this
identifier to create a session on the Programmer Property, honoring any
agreed-upon rules for session length.

After authentication, the Programmer Property can then issue an authorization
call directly to the SES platform to confirm that the user’s subscription
contains the required products; the typical case will confirm that the user is
authorized to receive a requested channel or set of channels. [*] can be in any
one of many web services protocols and contains the [*], among other
information. The SES platform matches the GUID[*], queries the source billing
and channel line-up systems for Client, and returns a response indicating if the
user has the appropriate subscription.

Depending on the response, the Programmer Property will allow access to the
Programmer Content or display an agreed upon message that might be an error
message or an up-sell message.

Synacor shall revise and/or upgrade existing integrations with each Programmer
as often as reasonably required by each Programmer, provided such revisions
and/or upgrades are relatively standard in nature and would not negatively
affect the Service or the integrations with Client or other Programmers.

 

3. Client Backend Integration with the SES Platform:

For the purposes of authentication and authorization, the Client will supply
appropriate APIs or interfaces to integrate with the SES platform. The parties
will mutually agree to the appropriate authentication integration method, but
regardless of such integration method, Client will be insulated from the
specifics of the Secure communication with each Programmer Property. Only the
integration between the Client and the mediation platform will be necessary,
which need not involve integration with the Synacor identity federation or use
of SAML or similar technologies.

 

4. Availability of Programmer Content on Client Branded Portal [*]

Synacor will integrate the Client Branded Portal with the SES to properly
authenticate and authorize users to view Programmer Content on the Client
Branded Portal. Synacor will provide a TV/Video based channel on the portal and
a full search and discovery experience using the metadata provided by
Programmers. Synacor will work with Client and Programmers to promote Programmer
Content as approved by the Client. Where a Programmer has required specific
display of metadata and promotion of assets on the Client Branded Portal,
Synacor will work with Client in a commercially reasonable manner, to assist
Client with its compliance with such requirement and determine the final
disposition of the Client Branded Portal, display of metadata, and User
experience. However, Client agrees that upon receipt of any such specific
requirements from the Programmer, it will collaborate with Synacor prior to
committing to such requirements to determine if such requirements are reasonable
and achievable. [*].

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

 

5. [*]

 

6. [*]

 

 

[*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

9